33Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed July 20, 2020.

Claims 1-9 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2012/0064313).
Rock teaches preparing antibacterial textiles (paragraph 0010,0040) that are woven (paragraph 009) from yarns containing copper in nylon (copper yarn), polyester (first yarn), and cotton (second yarn) wherein the outer surface contains the copper nylon yarns and cotton yarns and the inner portion contains synthetic yarns such as polyester or polypropylene (claims 1,3,4,10,11 and 15).. The inner yarn has hydrophobicity by treatment with a water repellent (paragraph 0023) and moisture permeability and the outer surface has the copper yarns with antimicrobial properties by incorporating copper into nylon and constitutes 0.5-50% of the outer side (paragraph 0039) and can have wicking properties (moisture draining) (paragraph 0010,0023).The copper can be applied to the yarn in 0.01-50% concentrations and zinc or ions thereof can be applied also in the same concentration range(paragraph 0042). The moisture absorbing yarn is at least 50% of outer surface (paragraph 0033). Since the copper yarn can be in the range of 20-25% as claimed the remainder is primarily the cotton and can be from 50% to 80%. Rock teaches it is within routine skill in the art do determine the amount and proportion of each fabric layer based on the desired weight of the composite fabric and the specific requirements for transferring moisture from the inner side to the outer side (paragraph 0020). Rock teaches bamboo yarns are conventionally added to the composite undergarments (paragraph 0002).
	Rock does not teach all the claimed embodiments in a single example but the teachings of Rock can be selected to arrive at the claimed invention.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed three fibers at the claimed coverage ratios in the inner and outer surfaces of the woven garment as Rock teaches combining cotton and nylon containing copper in an outer surface with wicking properties and weaving with polyester in the inner surface with hydrophobic properties to produce a woven fabric with moisture removal properties from the inner layer closest to the wearers skin to the outer layer away from the users skin is advantageous and the amount of yarns and proportions in each fabric layer as well as amount of copper ions, zinc ions, hydrophilic treatments can be adjusted through routine experimentation to optimize moisture removal from the inner surface of the textile to the outer surface. Rock teaches weaving similar fibers with similar inner and outer surface makeups with inner hydrophobic and antibacterial properties and outer wicking properties to produce an antibacterial fabrics with moisture removal means away from the wearers skin. Adjusting the inner and outer coverage percentages would be obvious as this impacts the wicking properties and degree and pace of moisture removal.
It is noted that claims 1-9 are product by process so if a similar product is found the burden rests with applicant to demonstrate the method of making materially effects the invention. Rock teaches zinc oxide particle at the claimed concentration on the textile, the soaking in a zinc oxide solution is a process limitation . Any difference imparted by the product by process limitations would have been obvious to one having ordinary skill in the art at the time the invention was made because where the examiner has found a substantially similar product as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct, not the examiner to show the same process of making, see In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324. Burden is on applicants to show product differences in product by process claims, see In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985); In re Best, 195 USPQ 430 (CCPA 1977); In re Fessman, 180 USPQ 324 (CCPA 1974); In re Brown, 173 USPQ 685 (CCPA 1972).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rock (US 2012/0064313) in view of Wang (CN 108754716).
Rock is relied upon as set forth above.
Rock does not teach bamboo charcoal fibers.
Wang teaches that bamboo charcoal fibers are effectively incorporated with cotton and nylon fibers to produce odor resistant and bacteria resistant textile materials that have good moisture removal (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the antibacterial textiles of Rock by weaving the bamboo charcoal fibers with the cotton and nylon containing copper fibers as Wang teaches this is known to produce textiles with odor absorbing, bacterial resisting and moisture absorbing benefits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/092717 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same fibers woven together with the same coverages, same coatings  at the same percentages.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761